In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        Nos. 07-20-00345-CV
                                             07-20-00346-CV
                                             07-20-00347-CV
                                             07-20-00348-CV


            IN THE ESTATE OF WILLIAM LOUIS SUROVIK, JR., DECEASED

                             On Appeal from the 335th District Court
                                      Burleson County, Texas
                  Trial Court No. 28,825, Honorable Carson Campbell, Presiding

                                          March 9, 2021
                                MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Appellant Richard J. Surovik appeals from four trial court orders issued in the

administration of the estate of William Louis Surovik, Jr., deceased.1 The clerk’s record

in each appeal was due January 8, 2021, but was not filed because Surovik failed to make

payment arrangements for the record. See TEX. R. APP. P. 35.3(a)(2). By letter of January


       1 Originally appealed to the Tenth Court of Appeals, these appeals were transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN.
§ 73.001 (West 2013).
15, 2021, we directed Surovik to pay for the clerk’s record in each appeal by January 25

or the appeals would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

To date, Surovik has not made payment arrangements for the clerk’s records or filed a

response explaining his omission.

       Consequently, we dismiss the appeals for want of prosecution. See TEX. R. APP.

P. 37.3(b), 42.3(b).

                                                      Per Curiam




                                           2